Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161836(69)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PENNIE MARIE DAVIS,                                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                    SC: 161836                                          Justices

  v                                                                 COA: 344203
                                                                    Jackson CC: 16-000344-CZ
  JACKSON PUBLIC SCHOOLS,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before September 22, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 16, 2020
                                                                               Clerk